IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 25, 2008
                                     No. 07-20937
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

ANDRE DAMON COURVILLE,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              No. 4:03-CR-387-ALL




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Andre Courville, federal prisoner # 29153-179, pleaded guilty of possession
of a firearm in furtherance of a drug trafficking crime and possession with intent


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-20937

to distribute 50 grams or more of a mixture of cocaine base. He filed a “Motion
to Modify/or Clarify Sentence Pursuant to Fed. Rule of Criminal Procedure 35-
(a)(2) and 18 U.S.C. § 3582 (b)(C)(i).” The district court dismissed the motion on
October 5, 2006. On November 30, 2007, Courville filed a “Motion for Deter-
mination of Status and Order for the Government to Show Cause” to determine
the status of his “Motion to Modify/or Clarify Sentence.” The court denied the
November 30 motion on December 3, 2007, and Courville filed a notice of appeal.
      Courville asserts that he is seeking review of the denial of his “Motion to
Modify/or Clarify Sentence.” We pretermit the issue of whether he has filed a
timely notice of appeal with respect to that motion, because there is no juris-
dictional impediment to reaching the merits of the case, and his appeal fails on
the merits. See United States v. Martinez, 496 F.3d 387, 389 (5th Cir.), cert. de-
nied, 128 S. Ct. 728 (2007).
      The district court’s jurisdiction to correct or modify a sentence is limited
to those specific circumstances articulated in § 3582(b) and (c). United States v.
Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997). Courville’s contention that he is
entitled to relief because United States v. Booker, 543 U.S. 220 (2005), altered
the binding nature of the guidelines provides no basis for a § 3582(c)(2) motion.
See United States v. Shaw, 30 F.3d 26, 28-29 (5th Cir. 1994). Furthermore, FED.
R. CRIM. P. 35 does not provide a basis for relief, because neither the version of
rule 35 in force when Courville committed his offenses nor the current version
permits the district court to correct a sentence “at any time” or on the defen-
dant’s motion. See FED. R. CRIM. P. 35.
      Courville’s notice of appeal was timely with respect to the denial of his
“Motion for Determination of Status.” See FED. R. APP. P. 4(a)(1). Federal courts
are courts of limited jurisdiction. Save the Bay, Inc. v. United States Army, 639
F.2d 1100, 1102 (5th Cir. Feb. 1981) (per curiam). The order denying the “Mo-
tion for Determination of Status” was not a final order of dismissal. See 28
U.S.C. § 1291; Frizzell v. Sullivan, 937 F.2d 254, 255 (5th Cir. 1991). The order

                                        2
                                   No. 07-20937

also does not fall within any jurisprudential exception that would render it a fi-
nal, appealable order. See Witherspoon v. White, 111 F.3d 399, 401 n.5 (5th Cir.
1997) (recognizing the collateral order, death knell, and pragmatic finality excep-
tions to the general rule requiring finality). It also does not fall into the classes
of interlocutory decisions listed in 28 U.S.C. § 1292 over which courts of appeal
have jurisdiction. Finally, it was not certified for appeal by the district court
pursuant to 28 U.S.C. § 1292(b) or FED. R. CIV. P. 54(b). Thus, this court does not
have jurisdiction over the order. See Dardar v. Lafourche Realty Co., 849 F.2d
955, 957 (5th Cir. 1988); Save the Bay, 639 F.2d at 1102.
      AFFIRMED.




                                         3